Yesawich, Jr., J.,
concurs in part and dissents in part in the following memorandum. Yesawich, Jr., J. (concurring in part and dissenting in part). I respectfully dissent from that aspect of the majority’s decision which holds that receipts from removing construction site debris are nontaxable. Section 1105 (subd [c], par [5]) of the Tax Law explicitly imposes a tax on services rendered in “[mjaintaining, servicing, or repairing real property, property or land * * * as distinguished from adding to or improving such real property, property or land, by a capital improvement” (emphasis added). Although the statutory definition of “capital improvement” was not added to the Tax Law until July 7, 1981 (L 1981, ch 471, § 1), its meaning was discernible from section 1101 (subd [b], par [4]) and section 1115 (subd [a], pars [15], [16], [17]) which, when read together, expressed the Legislature’s intent that to be considered a capital improvement, tangible personal property must become a physical or integral component part of the structure, building or land involved, and further that the service of installing such property was exempt from taxation. The statutory language thus accords tax exempt status to only those services which result in a permanent capital improvement. Unlike the actual construction itself, carting away debris simply does not permanently improve real property. 20 NYCRR 527.7 (b) (4), which provides that a service is not taxable if its end result is a capital improvement, does not in my judgment impair this conclusion. Even if removal of the debris is a necessary incident of construction, so that in one sense its end result is a capital improvement, so are many other services which concededly are taxable. For instance, the providing of mechanical repairs and maintenance to the construction machinery used is hardly less essential to the process than carting away debris, and yet clearly this service is taxable under 1105 (subd [c], par [3]). What seems obvious from this illustration is that the Legislature did not have in mind the exemption of all services which indirectly result in capital improvements; otherwise the statute would be self-contradicting. Rather, the narrow exception contained in the statute applies only to those activities which directly produce a permanent capital improvement to the property. That the Tax Commission has apparently not chosen to tax the carting away of excavated earth and rock is of no consequence, for not only is the commission’s policy in this regard not before us, but the record is insufficiently developed to lend itself to an examination of the reasons underlying that policy.